Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 11/06/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-5, 8-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2008/0049616 (“Kamath”), and further in view of U.S. Pub. No. 2019/0087446 (“Sharma”).

Regarding claim 1, Kamath teaches a system to determine operational statuses of agents interfacing with digital assistant applications, comprising: 
a response logger component executed by a data processing system having one or more processors to access a log database (“the branch office appliance 200 determines operational and/or performance information about any network service 270 it is connected to or servicing, and creates information on these network services 270,” ¶ [0112]), the log database maintaining a plurality of response metrics for an agent service (“operational and/or performance characteristic information 410 includes information on any of the following for a network service 270…response time information, including average and historical response times,” ¶ [0104]); 
a probe monitor component executed by the data processing system to transmit a second request to the agent service for one of the plurality of functions of the agent and to wait for a second response from the agent service in response the second request (“the one or more monitoring agents 420 determine the response time of the one or more network services 270 for responding to a request of one of the following types: ping, transport control protocol (tcp), tcp extended content verification, hypertext transfer protocol (http), http extended content verification, hypertext transfer protocol 
a status evaluator component executed by the data processing system to determine an operational status of the agent service for the agent based on the plurality of response metrics maintained on the log database for the agent and on a time elapsed since the transmission of the second request (“a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]).
Kamath fails to teach a response by the agent service to a first request generated by a digital assistant application responsive to a input audio signal for one of the plurality of functions of an agent interfacing with the digital assistant application; and an agent manager component executed by the data processing system to cause the digital assistant application to perform an action in interfacing with the agent based on the operational status of the agent service. Sharma teaches a response (“an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]) by the agent service (Fig. 2, 220A-220N, “The stakeholders 220A to 220N (hereinafter referred to as the stakeholders 220) can be any electronic device representative of a service entity such as but not limited to a food delivery service, a cab service (such as Uber, Lyft, etc.), hotel accommodation services, flight booking services and the like,” ¶ [0072]) to a first request generated by a digital assistant application responsive to a input audio signal (“voice queries from the user,” ¶ [0086]) for one of the plurality of functions of an agent interfacing with the digital assistant application (“a service request to reserve a cab using Uber booking service is transmitted,” ¶ [0069]); 

Regarding claim 11, Kamath teaches a method of determining operational statuses of agents interfacing with digital assistant applications, comprising: 
accessing, by a data processing system having one or more processors, a log database (“the branch office appliance 200 determines operational and/or performance information about any network service 270 it is connected to or servicing, and creates information on these network services 270,” ¶ [0112]), the log database maintaining a plurality of response metrics for an agent service (“operational and/or performance characteristic information 410 includes information on any of the following for a network service 270…response time information, including average and historical response times,” ¶ [0104]);

determining, by the data processing system, an operational status of the agent service for the agent based on the plurality of response metrics maintained on the log database for the agent and on a time elapsed since the transmission of the second request (“a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response time for the service 270,” ¶ [0155]).
Kamath fails to teach a response by the agent service to a first request generated by a digital assistant application responsive to a input audio signal for one of the plurality of functions of an agent interfacing with the digital assistant application; and causing, by the data processing system, the digital assistant application to perform an action in interfacing with the agent based on the operational status of the agent service. Sharma teaches a response (“an action planner 516 may further provide a response to the user query through the electronic device 400,” ¶ [0092]) by the agent service (Fig. 2, 220A-220N, “The stakeholders 220A to 220N (hereinafter referred to as the 

Regarding claim 3, Kamath-Sharma teaches the invention of claim 1, and further teaches that the agent manager component to: 
identify the operational status of the agent service as unresponsive (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined 
cause the digital assistant application to perform the action of selecting, responsive to a second input audio signal for one of the plurality of functions of the agent, a second agent predetermined to be substitutable to the agent based on the identification of the operational status as unresponsive (Sharma: “…an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210 and provided to the user on the electronic device 102,” ¶ [0089]).

Regarding claim 13, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
identifying, by the data processing system, the operational status of the agent service as unresponsive (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210…,” ¶ [0089]); and 
causing, by the data processing system, the digital assistant application to perform the action of selecting, responsive to a second input audio signal for one of the plurality of functions of the agent, a second agent predetermined to be substitutable to the agent based on the identification of the operational status as unresponsive (Sharma: “…an atomic contract for an alternative service such as Lyft or a self-driving service such as Hertz may be identified over the blockchain network 210 and provided to the user on the electronic device 102,” ¶ [0089]).

Regarding claim 4, Kamath-Sharma teaches the invention of claim 1, and further teaches that the agent manager component to: 
identify the operational status of the agent service as responsive (Sharma: “In operation 1214, it is checked whether the smart contract pipeline is available in the blockchain network 210. If it is determined that the smart contract pipeline is available in the blockchain network 210, the smart contract is executed in operation 1218,” ¶ [0120]); and 
cause the digital assistant application to perform the action of continuing invocation of the agent responsive to a second audio input signal for one of the plurality of functions of the agent (Sharma: “Accordingly, a hotel associated with the identified contract is booked on behalf of the user, and a response indicative of confirmed booking is relayed to the electronic device 102,” ¶ [0068]). 

Regarding claim 14, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
identifying, by the data processing system, the operational status of the agent service as responsive (Sharma: “In operation 1214, it is checked whether the smart contract pipeline is available in the blockchain network 210. If it is determined that the smart contract pipeline is available in the blockchain network 210, the smart contract is executed in operation 1218,” ¶ [0120]); and 
causing, by the data processing system, the digital assistant application to perform the action of continuing invocation of the agent responsive to a second audio 

Regarding claim 5, Kamath-Sharma teaches the invention of claim 1, and further teaches that: 
the probe monitor component to determine a second response metric for the agent service based on the time elapsed between the transmission of the second request to the agent service and one of a receipt of the second response from the agent service or a timeout event (Kamath: “In one of these embodiments, the agent uses a "TCP/ICMP echo request" command to send a datagram to the network service 270, receive a datagram from the network service 270 in response, and determine a response time based on the roundtrip time of the datagram,” ¶ [0116]); 
the status evaluator component to compare the second response metric to the plurality of response metrics of the agent service maintained on the log database (Kamath: “the operational and/or performance characteristic information 410 includes information on any of the following for a network service 270:…response time information, including average and historical response times,” ¶ [0104]) and to determine the operational status of the agent service based on the comparison of the second response metric to the plurality of response metrics (Kamath: “In another embodiment, a monitor may measure the response time of a service 270 and report the service as unavailable if the response time exceeds a determined average response 

Regarding claim 15, Kamath-Sharma teaches the invention of claim 11, and further teaches: Steelton, Pennsylvania
determining, by the data processing system, a second response metric for the agent service based on the time elapsed between the transmission of the second request to the agent service and one of a receipt of the second response from the agent service or a timeout event (Kamath: “In one of these embodiments, the agent uses a "TCP/ICMP echo request" command to send a datagram to the network service 270, receive a datagram from the network service 270 in response, and determine a response time based on the roundtrip time of the datagram,” ¶ [0116]); 
comparing, by the data processing system, the second response metric to the plurality of response metrics of the agent service maintained on the log database (Kamath: “the operational and/or performance characteristic information 410 includes information on any of the following for a network service 270:…response time information, including average and historical response times,” ¶ [0104]); and 
determining, by the data processing system, the operational status of the agent service based on the comparison of the second response metric to the plurality of 

Regarding claim 8, Kamath-Sharma teaches the invention of claim 1, and further teaches that: 
the probe monitor component to transmit a plurality of second requests including the second request to the agent service for one of the plurality of functions of the agent, the plurality of second requests of a predetermined number and to aggregate a plurality of second responses from the agent service in response to the plurality of second requests (Kamath: “In another embodiment, the appliance may use a rolling average of an agent's reported response time,” ¶ [0141]); and 
the status evaluator component to determine the operational status based on the plurality of second responses aggregated from the agent service (Kamath: “In another embodiment, the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]). 

Regarding claim 18, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
transmitting, by the data processing system, a plurality of second requests including the second request to the agent service for one of the plurality of functions of the agent, the plurality of second requests of a predetermined number and to aggregate a plurality of second responses from the agent service in response to the plurality of second requests (Kamath: “In another embodiment, the appliance may use a rolling average of an agent's reported response time,” ¶ [0141]); and 
determining, by the data processing system, the operational status based on the plurality of second responses aggregated from the agent service (Kamath: “In another embodiment, the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]).

Regarding claim 9, Kamath-Sharma teaches the invention of claim 1, and further teaches that the response logger component to update the plurality of response metrics maintained on the log database based on receipt of the second response from the agent service in response to the second request (Kamath: “the operational and/or performance characteristic information 410 includes information on any of the following for a network service 270:…response time information, including average and historical response times,” ¶ [0104]; “In another embodiment, the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]).

Regarding claim 19, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
updating, by the data processing system, the plurality of response metrics maintained on the log database based on waiting for the second response from the agent service in response to the second request (Kamath: “the operational and/or performance characteristic information 410 includes information on any of the following for a network service 270:…response time information, including average and historical response times,” ¶ [0104]; “In another embodiment, the appliance may use a rolling average of an agent's reported response time for the server to determine whether the server is available,” ¶ [0141]).

Regarding claim 10, Kamath-Sharma teaches the invention of claim 1, and further teaches that the response logger component to access the log database maintaining the plurality of response metrics for the agent service, each response metric including at least one of: a response time between the response by the agent service and the first request generated by the digital assistant application; an error indication in the response by the agent in response to the first request; and a function identifier of a function of the agent in generating the first request (Kamath: “the operational and/or performance characteristic information 410 includes information on any of the following for a network service 270:…response time information, including average and historical response times,” ¶ [0104]).

Regarding claim 20, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
accessing, by the data processing system, the log database maintaining the plurality of response metrics for the agent service, each response metric including at least one of: a response time between the response by the agent service and the first request generated by the digital assistant application; an error indication in the response by the agent in response to the first request; and a function identifier of a function of the agent in generating the first request (Kamath: “the operational and/or performance characteristic information 410 includes information on any of the following for a network service 270:…response time information, including average and historical response times,” ¶ [0104]).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Sharma as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2010/0161563 (“Arunachalam”).

Regarding claim 2, Kamath-Sharma teaches the invention of claim 1, and further teaches that the agent manager component to: 
identify the operational status of the agent service as unresponsive (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210…,” ¶ [0089]).


Regarding claim 12, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
identifying, by the data processing system, the operational status of the agent service as unresponsive (Sharma: “if a user provides a service request for booking an Uber taxi service and it is determined that the atomic contract for Uber is unavailable on the blockchain network 210…,” ¶ [0089]).
.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Sharma as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2012/0144015 (“Jalan”).

Regarding claim 6, Kamath-Sharma teaches the invention of claim 1, and further teaches that: 

Kamath-Sharma fails to teach the status evaluator component to identify, from the plurality of response metrics, a subset of response metrics matching the function identifier included in the second request and to determine the operational status of the agent service based on the subset of response metrics matching the function identifier included in the second request. Jalan teaches identifying, by the data processing system, a function identifier included in the second request to the agent service for one of the plurality of functions of the agent (“The service attribute 379 is an attribute affecting the expected service processing time 374. For example, different protocols would process service requests at different rates, and thus would have different expected service processing times. In an embodiment, service attribute 379 is based on service request URL. In an embodiment, service attribute 379 is based on part of service request URL such as the domain name, a web folder name in the web site, a document type, a protocol indicated in service request URL,” ¶ [0050]); identifying, by the data processing system, from the plurality of response metrics, a subset of response metrics matching the function identifier included in the second request (“service gateway 110 compares service request 301 or server 200 against service attribute 379 in datastore 380. If there is a match, service gateway 110 retrieves expected service 

Regarding claim 16, Kamath-Sharma teaches the invention of claim 11, and further teaches: 
identifying, by the data processing system, a function identifier included in the second request to the agent service for one of the plurality of functions of the agent (Sharma: “Based on the identified user's intent, service request items and/or attributes mapped to one or more atomic contracts using the attributes engine 508 and intent to atomic contract mapper 510. Mapping is done based on various rules such as matching of keywords,” ¶ [0091]). 
Kamath-Sharma fails to teach identifying, by the data processing system, from the plurality of response metrics, a subset of response metrics matching the function identifier included in the second request; and determining, by the data processing .

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath-Sharma as applied to claims 1 and 11 above, in view of U.S. Pat. No. 10,440,042 (“Stein”), and Jalan.

Regarding claim 7, Kamath-Sharma teaches the invention of claim 1, but fails to teach: the probe monitor component to: parse, for each response metric of the plurality of response metrics maintained in the log database, the response to identify a first response phrase; and parse the second response from the agent service in response to the second request to identify a second response phrase. Stein teaches parsing, by a data processing system, a response to identify a response phrase (Col. 10, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate response parsing, as taught by Stein, into Kamath-Sharma, in order to determine characteristics of a server.
Kamath-Sharma-Stein fails to teach maintaining response metrics in association with a response phrase; and the status evaluator component to: identify, from the plurality of response metrics, a subset of response metrics corresponding to the responses of the first response phrase semantically similar to the second response phrase; and determine the operational status of the agent service based on the subset of response metrics corresponding to the response of the first response phrase semantically similar to the second response phrase. Jalan teaches maintaining 

Regarding claim 17, Kamath-Sharma teaches the invention of claim 11, but fails to teach parsing, by the data processing system, for each response metric of the plurality of response metrics maintained in the log database, the response to identify a first response phrase; and parsing, by the data processing system, the second response from the agent service in response to the second request to identify a second response phrase. Stein teaches parsing, by a data processing system, a response to identify a response phrase (Col. 10, lines 48-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate response parsing, as taught by Stein, into Kamath-Sharma, in order to determine characteristics of a server.
Kamath-Sharma-Stein fails to teach maintaining response metrics in association with a response phrase; identifying, by the data processing system, from the plurality of response metrics, a subset of response metrics corresponding to the responses of the first response phrase semantically similar to the second response phrase; and determining, by the data processing system, the operational status of the agent service based on the subset of response metrics corresponding to the response of the first response phrase semantically similar to the second response phrase. Jalan teaches maintaining response metrics in association with a response phrase (“In an embodiment, service attribute 379 is related to program code implemented on server 200. For example, server 200 is a web server using Apache web server software, Microsoft web server software, Oracle web server software or other web server software. Service attribute 379 is related to the web server software,” ¶ [0050]; “expected service processing time 374 associated with the matched service attribute 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455